

Exhibit 10.1
DOMINION RESOURCES, INC.
2010 PERFORMANCE GRANT PLAN




1.           Purpose.   The purpose of the 2010 Performance Grant Plan (the
“Plan”) is to set forth the terms of 2010 Performance Grants awarded by Dominion
Resources, Inc., a Virginia Corporation (the “Company”) pursuant to the Dominion
Resources, Inc. 2005 Incentive Compensation Plan and any amendments thereto (the
“2005 Incentive Compensation Plan”).  This Plan contains the Performance Goals
for the awards, the Performance Criteria, the target and maximum amounts
payable, and other applicable terms and conditions.


2.           Definitions.  Capitalized terms used in this Plan not defined in
this Section 2 will have the meaning assigned to such terms in the 2005
Incentive Compensation Plan.


a.           Cause.           For purposes of this Plan, the term “Cause” will
have the meaning assigned to that term under a Participant’s Employment
Continuity Agreement with the Company, as such Agreement may be amended from
time to time.


b.           Date of Grant.  February 1, 2010.


c.           Disability or Disabled.  The Committee will determine whether or
not a Disability exists and its determination will be conclusive and binding on
the Participant. To the extent a Performance Grant is subject to Code Section
409A, the Committee’s determination will be made in accordance with the
requirements of Treasury Regulation Section 1.409A-3(i)(4).


d.           Participant.  An officer of the Company or a Dominion Company who
receives a Performance Grant on the Date of Grant.


e.           Performance Period.  The 24-month period beginning on January 1,
2010 and ending on December 31, 2011.


f.           Retire or Retirement.  For purposes of this Plan, the term Retire
or Retirement means a voluntary termination of employment on a date when the
Participant is eligible for early or normal retirement benefits under the terms
of the Dominion Pension Plan, or would be eligible if any crediting of deemed
additional years of age or service applicable to the Participant under the
Company’s Benefit Restoration Plan or New Benefit Restoration Plan was applied
under the Dominion Pension Plan, as in effect at the time of the
determination.  Notwithstanding the foregoing, a Participant will not be treated
as eligible for retirement benefits for purposes of this Plan if the Chief
Executive Officer of the Company determines, in his sole discretion, that the
Participant’s retirement is detrimental to the Company.


g.           Target Amount.  The dollar amount designated in the written notice
to the Participant communicating the Performance Grant.


3.           Performance Grants.  A Participant will receive a written notice of
the amount designated as the Participant’s Target Amount for the Performance
Grant payable under the terms of this Plan.  The actual payout may be from 0% to
200% of the Target Amount, depending on the achievement of the Performance
Goals.


4.           Performance Achievement and Time of Payment.  Upon the completion
of the Performance Period, the Committee will determine the Performance Goal
achievement of each of the Performance Criteria described in Section 6.  The
Company will then calculate the amount of each Participant’s Performance Grant
based on such Performance Goal achievement.  Except as provided in Sections 7(b)
or 8, payout of Performance Grants will be made as soon as administratively
feasible after the end of the Performance Period.  In no event will payment be
made later than March 15, 2012.


5.           Forfeiture.  Except as provided in Sections 7 and 8, a
Participant's right to payout of a Performance Grant will be forfeited if the
Participant’s employment with the Company or a Dominion Company terminates
before the end of the Performance Period.


6.           Performance Goals.  Payout of Performance Grants will be based on
the Performance Goal achievement described in this Section 6 of the Performance
Criteria defined in Exhibit A.


a.           TSR Performance.  Total Shareholder Return Performance (“TSR
Performance”) will determine fifty percent (50%) of the Target Amount (“TSR
Percentage”).  TSR Performance is defined in Exhibit A.  The TSR Percentage of
the Target Amount that will be paid out, if any, is based on the following
table:


       Percentage Payout
Relative TSR
Performance                                                               of TSR
Percentage
Top Quartile - 75% to 100%               150% - 200%
2nd Quartile - 50% to 74.9%               100% - 149.9%
3rd Quartile - 25% to 49.9%                  50% - 99.9%
4th Quartile - below 25%                        0%


To the extent that the Company’s TSR Performance ranks in a percentile within
the Top, 2nd or 3rd Quartiles of Relative TSR Performance, then the TSR
Percentage Payout will be interpolated between the top and bottom of the
Percentage Payout of TSR Percentage range for that Quartile.  No payment will be
made if the TSR Performance is in the 4th Quartile, except that a payment of 25%
of the TSR Percentage will be made if the Company’s TSR Performance was at least
10% on a compounded annual basis for the Performance Period.


b.           ROIC Performance.  Return on Invested Capital Performance (“ROIC
Performance”) will determine fifty percent (50%) of the Target Amount (“ROIC
Percentage”).  ROIC Performance is defined in Exhibit A.  The ROIC Percentage of
the Target Amount that will be paid out, if any, is based on the following
table:

 

--------------------------------------------------------------------------------

 

                                                  Percentage Payout
ROIC
Performance                                                                     
of ROIC Percentage
8.20% and above                        200%
8.10% - 8.19%                         150% - 199.9%
8.00% - 8.09%                         100% - 149.9%
7.90% - 7.99%                      50% -   99.9%
Below 7.90%                          0%


To the extent that the Company’s ROIC Performance is greater than 7.90% and less
than 8.20%, the ROIC Percentage payout will be interpolated between the top and
bottom of the applicable Percentage Payout of ROIC Percentage range set forth
above.


 7.           Retirement, Termination without Cause, Death or Disability.


a.           Retirement or Involuntary Termination without Cause.  If a
Participant Retires during the Performance Period or if a Participant’s
employment is involuntarily  terminated by the Company or a Dominion Company
without Cause during the Performance Period and the Participant would have been
eligible for a payment if the Participant had remained employed until the end of
the Performance Period, the Participant will receive a pro-rated payout of the
Participant’s Performance Grant multiplied by a fraction, the numerator of which
is the number of  months from the Date of Grant to the first day of the calendar
month coinciding with or immediately following the date of the Participant’s
termination of employment, and the denominator of which is the number of  months
between the Date of Grant and December 31, 2011.  Payment will be made after the
end of the Performance Period at the time provided in Section 4 based on the
Performance Goal achievement approved by the Committee.  If the Participant
Retires, however, no payment will be made if the Company’s Chief Executive
Officer determines, in his sole discretion, that the Participant’s Retirement
is  detrimental to the Company.


b.           Death or Disability.  If a Participant dies or becomes Disabled
during the Performance Period, the Participant or, in the event of the
Participant’s death, the Participant’s Beneficiary will receive a lump sum cash
payment equal to the product of (i) and (ii) where


 
(i)
is the predicted performance used for determining the compensation cost
recognized by the Company for the Participant’s Performance Grant for the latest
financial statement filed with the Company’s Annual Report on Form 10-K or
Quarterly Report on Form 10-Q immediately prior to the event; and



 
(ii)
is the fraction, the numerator of which is the number of months from the Date of
Grant to the first day of the calendar month coinciding with or immediately
following the date of the Participant’s death or termination of employment due
to Disability, and the denominator of which is the number of months between the
Date of Grant and December 31, 2011.



Payment under this paragraph 7(b) will be made as soon as administratively
feasible after the date of the Participant’s death or termination of employment
due to Disability; provided, however, that payment will be made no earlier than
six months after the Participant’s termination other than for death if the
Performance Grant is subject to Code Section 409A and the Participant is a
Specified Employee (within the meaning of Code Section 409A(a)(2)(B)(i)).  In
the event of the Participant’s death, payment will be made to the Participant’s
designated Beneficiary.  If the Participant has not designated a Beneficiary,
the Participant’s spouse, if any, and if none the Participant’s estate shall be
the Beneficiary.


8.           Change of Control.  Upon a Change of Control, the Participant will
receive a lump sum cash payment equal to the greater of (i) the Target Amount or
(ii) the total payout that would be made at the end of the Performance Period if
the predicted performance used for determining the compensation cost recognized
by the Company for the Participant’s Performance Grant for the latest financial
statement filed with the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q immediately prior to the Change of Control was the actual
performance for the Performance Period.  Payment will be made as soon as
administratively feasible following the Change of Control date and in no event
later than March 15 following the calendar year in which the Change of Control
date occurs.


9.           Termination for Cause.  Notwithstanding any provision of this Plan
to the contrary, if the Participant’s employment with the Company is terminated
for Cause, the Participant will forfeit all rights to his or her Performance
Grant.


10.           Claw Back of Award Payment.


a.           Restatement of Financial Statements.  If the Company’s financial
statements are required to be restated at any time within a two (2) year period
following the end of the Performance Period as a result of fraud or intentional
misconduct, the Committee may, in its discretion, based on the facts and
circumstances surrounding the restatement, direct the Company to withhold
payment, or if payment has been made, to recover all or a portion of a
Performance Grant payout from any Participant whose conduct directly caused or
partially caused the need for the restatement.


b.           Fraudulent or Intentional Misconduct.  If the Company determines
that a Participant has engaged in fraudulent or intentional misconduct related
to or materially affecting the Company’s business operations or the
Participant’s duties at the Company, the Committee may, in its discretion, based
on the facts and circumstances surrounding the misconduct, direct the Company to
withhold payment, or if payment has been made, to recover all or a portion of a
Performance Grant payout from the Participant.


c.           Recovery of Payout.  The Company reserves the right to recover a
Performance Grant payout pursuant to this Section 10 by (i) seeking repayment
from the Participant; (ii) reducing the amount that would otherwise be payable
to the Participant under another Company benefit plan or compensation program to
the extent permitted by applicable law; (iii) withholding future annual and
long-term incentive awards or salary increases; or (iv) taking any combination
of these actions.


d.           No Limitation on Remedies.   The Company’s right to recover a
Performance Grant payout pursuant to this Section 10 shall be in addition to,
and not in lieu of, actions the Company may take to remedy or discipline a
Participant’s misconduct including, but not limited to, termination of
employment or initiation of a legal action for breach of fiduciary duty.


11.           Miscellaneous.


a.           Nontransferability.  Except as provided in Sections 7(b) and 8, a
Performance Grant is not transferable and is subject to a substantial risk of
forfeiture until the end of the Performance Period.


b.           No Right to Continued Employment.  A Performance Grant does not
confer upon a Participant any right with respect to continuance of employment by
the Company, nor will it interfere in any way with the right of the Company to
terminate a Participant's employment at any time.


c.           Tax Withholding.  The Company will withhold Applicable Withholding
Taxes from the payout of Performance Grants.


d.           Application of Code Section 162(m).  Performance Grants are
intended to constitute “qualified performance-based compensation” within the
meaning of section 1.162-27(e) of the Income Tax Regulations.  The Committee
will certify the achievement of the Performance Goals described in Section
6.  To the maximum extent possible, this Plan will be interpreted and construed
in accordance with this subsection 11(d).


e.           Negative Discretion.  Pursuant to Section 6(c) of the 2005
Incentive Compensation Plan, the Committee retains the authority to exercise
negative discretion to reduce payments under this Plan as it deems appropriate.


f.           Governing Law.  This Plan shall be governed by the laws of the
Commonwealth of Virginia, without regard to its choice of law provisions.


g.           Conflicts.  In the event of any material conflict between the
provisions of the 2005 Incentive Compensation Plan and the provisions of this
Plan, the provisions of the 2005 Incentive Compensation Plan will govern.


h.           Participant Bound by Plan.  By accepting a Performance Grant, a
Participant acknowledges receipt of a copy of this Plan and the 2005 Incentive
Compensation Plan document and Prospectus, which are accessible on the Company
Intranet, and agrees to be bound by all the terms and provisions thereof.


i.           Binding Effect.   This Plan will be binding upon and inure to the
benefit of the legatees, distributes, and personal representatives of
Participants and any successors of the Company.



 

--------------------------------------------------------------------------------

EXHIBIT A



DOMINION RESOURCES, INC.
2010 PERFORMANCE GRANT PLAN
PERFORMANCE CRITERIA


Total Shareholder Return


The TSR Performance will be measured based on where the Company’s total
shareholder return during the Performance Period ranks in relation to the total
shareholder returns of the Comparison Companies during such period.  In general,
Total Shareholder Return consists of the difference between the value of a share
of common stock at the beginning and end of the Performance Period, plus the
value of dividends paid as if reinvested in stock and other appropriate
adjustments for such events as stock splits.  For purposes of TSR Performance,
the total shareholder return of the Company and the Comparison Companies will be
the total shareholder return as calculated by Bloomberg L.P.  As soon as
practicable after the completion of the Performance Period, the total
shareholder returns of the Comparison Companies will be obtained from Bloomberg
L.P. and ranked from highest to lowest.  The Company’s total shareholder return
will then be ranked in terms of which percentile it would have placed in among
the Comparison Companies.


The Comparison Companies are:


Ameren Corporation
FirstEnergy Corporation
American Electric Power Company, Inc.
FPL Group, Inc.
Constellation Energy Group, Inc.
Nisource Inc.
DTE Energy Company
PPL Corporation
Duke Energy Corporation
Progress Energy, Inc.
Entergy Corporation
Public Service Enterprise Group Incorporated
Exelon Corporation
The Southern Company



If a Comparison Company ceases to be a publicly traded entity, is acquired by
another entity, or is merged out of existence during the Performance Period, the
Comparison Company will be removed from the list of Comparison Companies.


Return on Invested Capital


Return on Invested Capital (ROIC) 


The following terms are used to calculate ROIC for purposes of the 2010
Performance Grant:


ROIC means Total Return divided by Average Invested Capital.  Performance will
be calculated for the two successive fiscal years within the Performance Period,
added together and then divided by two to arrive at an annual average ROIC for
the Performance Period.


Total Return means Operating Earnings plus After-tax Interest & Related Charges,
all determined for the two successive fiscal years within the Performance
Period.


Operating Earnings means operating earnings as disclosed on the Company’s
earnings report furnished on Form 8-K for the applicable fiscal year.


 Average Invested Capital means the Average Balances for Long & Short-term Debt
plus Preferred Equity plus Common Shareholders’ Equity (as calculated based on
the exclusion of the items described below).  The Average Balances for a year
are calculated by performing the calculation at the end of each month during the
fiscal year plus the last month of the prior fiscal year and then averaging
those amounts over 13 months.


Common Shareholders’ Equity will be calculated by excluding (i) accumulated
other comprehensive income (as shown on the Company’s financial statements
during the Performance Period); and (ii) impacts from changes in accounting
principles that were not prescribed as of the Date of Grant.

